Citation Nr: 0102204	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-08 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

2.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1956 to August 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  By an April 1996 
rating decision, the RO denied the appellant's application to 
reopen a previously denied claim of service connection for a 
low back disorder.  By a December 1998 rating decision, the 
RO denied his claim of service connection for heart disease.  
The appellant disagreed with these determinations and this 
appeal ensued.  

In several statements, the appellant requested the 
opportunity to present testimony before a RO hearing officer 
and before a traveling Member of the Board.  He testified at 
a RO hearing officer in March 1999, and he was scheduled to 
testify at a November 2000 hearing before a traveling Member 
of the Board.  He did not, though, report for the hearing.  
Because the appellant failed to appear for the scheduled 
hearing and did not request postponement of the hearing, the 
case will be processed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d).  

For the reasons discussed below, the Board denies the 
appellant's application to reopen the claim of service 
connection for a low back disorder.  The claim of service 
connection for heart disease will be addressed in the Remand 
section of this decision.  




FINDINGS OF FACT

1.  By letter dated March 31, 1988, the RO informed the 
appellant of a March 1988 rating decision, wherein it denied 
the appellant's claim of service connection for a low back 
disorder.  

2.  Evidence concerning a low back disorder submitted 
subsequent to the March 1988 rating decision is duplicative 
or cumulative of the evidence previously of record and need 
not be considered to fairly adjudicate the claim.  


CONCLUSION OF LAW

Evidence received since the March 1988 rating decision is not 
new and material; the appellant's claim of service connection 
for a low back disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1988 rating decision, the RO denied the 
appellant's claim of service connection for a low back 
disorder.  It informed him of this decision by letter dated 
March 31, 1988.  As he did not file a notice of disagreement 
within one year of this notification, the March 1988 rating 
decision became final.  See 38 C.F.R. § 20.200 (appeal 
consists of a timely filed written notice of disagreement 
and, after VA has furnished a statement of the case, a timely 
filed substantive appeal); 38 C.F.R. § 20.302(a) (notice of 
disagreement must be filed within one year of notification of 
an adverse rating action).  

A final rating decision may not normally be addressed again, 
unless it is reopened by the submission of new and material 
evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  Whether new and material evidence is 
submitted is a jurisdictional test - if such evidence is not 
submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000, 
eliminating the requirement of a well-grounded claim and 
fundamentally altering VA's duty to assist.  The Act did not, 
though, alter the jurisdictional requirement for submitting 
new and material evidence.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, § 3(f), 114 Stat. 2096, ___ (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.  

As for whether the appellant has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  New and material evidence must be presented or 
secured since the time the claim was finally disallowed on 
any basis and need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Id. at 284.  
The prior evidence of record is vitally important in 
determining whether evidence is new for purposes of deciding 
whether to reopen a claim.  Id.  

In denying the initial claim for service connection in March 
1988, the RO determined that the evidence did not link the 
appellant's service with post-service symptomatology, which 
was derived from a post-service 1961 work-related injury.  At 
that time, the record included the service medical records, 
which were silent as to any back symptomatology.  Those 
service medical records, though, indicated that in March 1958 
the appellant complained of scrotal pain, swelling, and skin 
discoloration, which an examiner characterized as a traumatic 
hematoma of the left scrotal wall and opined as probably 
dating to a fight the appellant was involved in 10 days 
earlier, where he also received a subconjunctival hemorrhage.  
Evidence concerning the post-service period included private 
clinical record entries in September 1961 showing that the 
appellant fell about 30 feet from a pole, suffering a 
compression fracture of L1.  Entries from October 1961 to May 
1962 indicated that he complained of pain, wore a brace, and 
had a compression fracture shown on x-ray of L1-3.  VA 
clinical record entries in July 1987, recorded on two pages, 
revealed that the appellant had mild low back pain and 
degenerative joint disease of the lumbar spine; as history it 
was noted that he had fallen from a pole in 1961 causing a 
cracked vertebrae.  

Since the March 1988 rating decision, additional evidence 
received into the record included copies of the appellant's 
service medical records and copies of the two pages of VA 
clinical record entries in June 1987.  These documents are 
simply duplicative of evidence previously associated with the 
claims file at the time of the March 1988 rating decision.  
By definition, they cannot be new evidence.  See 38 C.F.R. 
§ 3.156 (a) (new and material evidence must consist of 
evidence not previously submitted to agency decisionmakers).  

Also of record was a third page of a VA clinical record dated 
in June 1987, which indicated that an x-ray study revealed 
degenerative joint disease with compression at L4-5 and 
provided assessments of chronic low back pain and 
degenerative joint disease of the lumbar spine.  These 
findings are also simply cumulative of the findings noted on 
the two pages of June 1987 VA clinical record entries 
previously of record, which revealed that the appellant had 
mild low back pain and degenerative joint disease of the 
lumbar spine and a history of a 1961 fall causing a cracked 
vertebrae.  This document, therefore, is simply cumulative of 
evidence previously associated with the claims file at the 
time of the March 1988 rating decision.  By definition, such 
cumulative evidence cannot be new.  See 38 C.F.R. § 3.156 (a) 
(new and material evidence can be neither cumulative nor 
redundant).  

The additional evidence received after the March 1988 rating 
decision also included a transcript of the appellant's 
testimony at a March 1999 RO hearing, wherein he alleged that 
he injured his back in 1958 or 1959, but could not remember 
the specific date(s) of injury or the specific place(s) of 
treatment.  He asserted that service physicians placed him on 
light duty following these injuries and were more interested 
in a "rupture" than in his low back injury.  These 
contentions are essentially duplicative or cumulative of 
contentions the appellant advanced in a July 1987 report of 
contact, prior to the March 1988 rating decision, wherein he 
alleged a 1958 injury and rupture and could not offer 
specific information on treatment he received.  The 
appellant's testimony, therefore, retraced his previously 
advanced arguments and was simply cumulative of argument 
associated with the claims file at the time of the March 1988 
rating decision.  By definition, such cumulative evidence 
cannot be new.  See 38 C.F.R. § 3.156 (a) (new and material 
evidence can be neither cumulative nor redundant).  

The remaining additional evidence of record submitted after 
March 1988 concerning the low back consisted of VA clinical 
records in December 1994 and an April 1991 private 
examination for state disability purposes.  VA clinical 
records in December 1994 showed degenerative joint disease of 
the lumbar spine by x-ray and the appellant's complaints of 
arthritic pain involving the low back.  By recording a 
description of the current disability, these records did no 
more than the records before the RO in March 1988 - they 
indicated the presence of a current disability affecting the 
lumbar spine, but were silent as to the etiology of the 
disorder, whether it be in service or not.  For this reason, 
the VA clinical records in December 1994 are not probative as 
to the reasoning for the earlier decision and cannot serve as 
material evidence to reopen the claim.  The April 1991 
private examination for state disability purposes indicated 
that the appellant had a low back disorder and an old 
compression fracture found by x-ray.  The examiner traced the 
disorder to the post-service injury, citing the x-ray finding 
as support for a relationship between the current disorder 
and the earlier post-service injury.  Because the April 1991 
private examination related the current disorder to the post-
service injury rather than to service, it is not probative as 
to the reasoning for the earlier decision and cannot serve as 
material evidence to reopen the claim.  

This additional evidence, though some is new because it was 
not before VA in March 1988, is not material because it does 
not provide a more complete picture of circumstances 
surrounding the origin of the claimed disability.  It is not 
so significant that it must be considered in order to decide 
the claim.  In light of the foregoing, the Board concludes 
that the appellant has not submitted new and material 
evidence to reopen the claim.  


ORDER

New and material evidence having not been submitted, the 
claim of service connection for a low back disorder is not 
reopened.  


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to the claim of service connection for heart 
disease.  This obligation includes obtaining a medical 
opinion when such an opinion is "necessary" to make a 
decision on the claim, meaning that the record does not 
contain sufficient medical evidence for VA to make a 
decision.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(d)).  Here, the appellant has 
not been afforded VA examinations regarding claimed heart 
disease, which will aid in determining whether it is related 
to service.  The case is REMANDED for the following 
development:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and etiology of his claimed heart 
disease disability.  The claims file and 
a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the claimed 
disability should be obtained, and all 
necessary tests and studies should be 
accomplished.  The report of examination 
should contain a detailed account of all 
manifestations of the claimed disability 
found to be present.  The examiner should 
be asked to opine, based on a thorough 
review of the claims file and the 
examination results, whether heart 
disease is as least as likely as not 
related to the appellant's period of 
service or to the one-year period 
immediately following his separation from 
service.  A detailed report of the 
examination findings should then be 
associated with the claims file.  

2.  After the action herein directed is 
completed, the RO should review the 
record to ensure it is in compliance with 
the Veterans Claims Assistance Act of 
2000.  If further development is 
required, the RO should take appropriate 
action to ensure its completion.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

The RO should then review the record and adjudicate the claim 
herein at issue, including consideration of the appellant's 
contentions regarding his use of tobacco products in light of 
the appropriate law and regulations.  See 38 U.S.C.A. § 1103 
(special provisions relating to claims based on effects of 
tobacco products).  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional argument on 
this matter to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 



